Cite as 2013 Ark. 303

                SUPREME COURT OF ARKANSAS
                                            No.


                                                  Opinion Delivered   August 2, 2013


IN RE THE APPOINTMENT OF A
SPECIAL TASK FORCE ON
PRACTICE AND PROCEDURE IN
CIVIL CASES




                                      PER CURIAM

       The extended debate in the recent session of the Arkansas General Assembly over both

the substance of court rules and changes to this court’s constitutional power and authority to

promulgate those rules, coupled with the debate surrounding recent cases involving issues of

damages and liability in civil litigation, has revealed the need for review and/or revision of

some sections of the Arkansas Rules of Civil Procedure.

       Some four decades ago, this court adopted a structure and process which allows any

member of the bench, bar, or general public to suggest changes to, or provide input on, our

rules of civil procedure. The court regularly reviews any proposals received. This review is

initially commenced by our Committee on Civil Practice, which includes outstanding

members of both the plaintiff and defense bar.
                                    Cite as 2013 Ark. 303

       We note that there have been no recent recommendations submitted to the court or

the committee concerning “damages and/or liability in civil litigation.” In light of the failure

of those interested in these issues to submit concerns (or recommendations) to the court, and

in an effort to insure a thorough examination of the concerns that have raised these debates,

we hereby create a Special Task Force on Practice and Procedure in Civil Cases, and appoint

the following officers of the court to serve as members of the task force:

       Representative Mary Broadaway of Paragould, Brian Brooks, Esq., of Greenbrier,

       Paul Byrd, Esq., of Little Rock, Kevin Crass, Esq., of Little Rock, Jim Julian, Esq.,

       of Little Rock, Senator David Johnson of Little Rock, Troy Price, Esq., of Little

       Rock, Mike Rainwater, Esq., of Little Rock, and Representative Matthew Shepherd

       of El Dorado.

We appoint John Watkins, Esq., of Fayetteville chairman, who will be a non-voting member.

       The Task Force should begin its work as soon as possible and receive input on any

perceived problems with and recommended changes to the Arkansas Rules of Civil Procedure

involving parties, liability, and damages in civil litigation involving negligence, medical

malpractice, and related cases. Periodic reports and recommendations are encouraged, to the

extent that there are changes about which consensus may be reached. The court will consider

any recommendations as soon as they are submitted. The Task Force should conclude its

work and submit its final report on or before December 31, 2013.

       The bench and bar in Arkansas have a long and proud history demonstrating a

willingness to work together to develop and produce policies and procedures, which ensure


                                               2
                                    Cite as 2013 Ark. 303

all of our citizens a court system that is fair, equitable, and efficient in its treatment of all

parties and issues. We are confident that this history can and will be replicated as the Task

Force engages in this important work. We invite and encourage all members of the bench and

bar and others with an interest in the practices and procedures of civil cases to engage in the

work of the Task Force.




                                               3